DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnworth (US PGPub 2010/0123115, hereinafter referred to as “Farnworth”).
Farnworth discloses the semiconductor device as claimed.  See figures 1A-3 and corresponding text, where Farnworth teaches, in claim 1, a power semiconductor device, comprising: 
a semiconductor substrate (12); 
an electrically conducting first layer (16); and 
an electrically conducting second layer (18) arranged between the semiconductor substrate (12) and the electrically conducting first layer (16), wherein at least part of the electrically conducting first layer comprises pores (26), wherein the pores are at least partially filled with a phase change material (26), wherein the electrically conducting first layer and/or the electrically conducting second layer is part of a wiring portion on the semiconductor substrate (figure 2; [0016-0017]).  
Farnworth teaches, in claim 2, wherein the pores comprise voids (figure 2; [0016-0017]).  
Farnworth teaches, in claim 3, wherein the pores comprise at least one of open pores, closed pores, or a combination of open pores and closed pores (figure 2; [0016-0017]).  
Farnworth teaches, in claim 4, wherein the electrically conducting second layer comprises a non-porous metal or non-porous metal alloy (figure 2; [0016-0017]).  
Farnworth teaches, in claim 5, wherein the electrically conducting first layer is a metal or metal alloy layer including at least one of Cu, Al, 2 of 12Application Ser. No.: 16/937,644Attorney Docket No. 1012-2789 / 2019P50401 US alloys of aluminum or copper, AISi, AICu, AISiCu, Ni, Ti, TiN, TiW, W, Ta, TaN, Ag, Au, Pt, Pd, NiSi (figure 2; [0012] [0016-0017]).  
Farnworth teaches, in claim 6, wherein a part of the electrically conducting first layer is subdivided into a first portion and a second portion, wherein the first portion is located closer to the semiconductor substrate than the second portion, and wherein an amount of the phase change material in the second portion is larger than in the first portion (figure 2; [0016-0017]).  
Farnworth teaches, in claim 7, wherein the electrically conducting first layer is an outermost layer of a wiring portion of the semiconductor substrate (figure 2; [0016-0017]).  
Farnworth teaches, in claim 8, further comprising: a carrier; a semiconductor chip comprising the semiconductor substrate, wherein the semiconductor chip and the carrier are joined together by a joining material, wherein the joining material comprises the phase change material (figure 2; [0016-0017]).  
Farnworth teaches, in claim 23, wherein the electrically conducting first layer is a power metallization layer (figure 2; [0016-0017]).  
Farnworth teaches, in claim 24, wherein the electrically conducting second layer is a barrier layer (figure 2; [0016-0017]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (US PGPub 2010/0123115, hereinafter referred to as “Farnworth”) as applied to claim 1 above, and further in view of Joshi (US PGPub 2020/0235032, hereinafter referred to as “Joshi”).
Farnworth discloses the semiconductor device as claimed.  See the rejection above.
However, Farnworth fails to explicitly show, in claim 9, wherein the joining material includes at least one of a soldering material and a sintering material.  
Joshi teaches, in claim 9, a similar device wherein the joining material includes at least one of a soldering material and a sintering material (figures 2A-2E; [0037-0053], solder material). In addition, Joshi provides the advantages of bonding components of assembly together that is capable of reducing thermally induced stresses of the assembly during operation [0027].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the joining material includes at least one of a soldering material and a sintering material, in the device of Farnworth, according to the teachings of Joshi with the motivation of bonding components of assembly together that is capable of reducing thermally induced stresses of the assembly during operation.
 
REASONS FOR ALLOWANCE
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11, and 13-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a power semiconductor device, particularly characterized by wherein the phase change material is crystalline below the phase transition temperature and is amorphous above the phase transition temperature, as detailed in claim 11.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a power semiconductor device, particularly characterized by wherein the phase change material includes at least one of a chalcogenide, a salt and an organic phase change material, as detailed in claim 13.  Claims 14-18 depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 9, 2022